Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4, 7-11, 14-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph et al (US 2018/0024373 A1).

Regarding claim 2, Joseph et al discloses a retroreflective display screen configured to display an image (Figs. 1-19D), the display screen comprising:
a retroreflective layer (retroreflector 130, 630) configured to retroreflectively reflect light incident thereon from a projector (112, paras 43, 44); and
a light profile shaping medium (Fig. 5, 580 and para 53, Fig. 6, 650 and paras 54, 55) interposed between the retroreflective layer and the projector,
wherein the light profile shaping medium is configured such that light that is retro-reflected by the retroreflective layer and subsequently passed through the light profile shaping medium has an intensity distribution that is elongated in a first lateral direction parallel to a major surface of the display screen (Fig. 5, 560 and 585).

Regarding claim 3, the retroreflective display screen of Claim 2, wherein the light profile shaping medium comprises a light diffusing layer (Fig. 9, 970 and 980 and para 58) comprising a plurality of protrusions protruding (see Fig. 6) in a direction perpendicular to the major surface of the display screen.

Regarding claim 4, the retroreflective display screen of Claim 3, wherein the protrusions are preferentially elongated in the first lateral direction (see Figs. 6, 8 and 15).

Regarding claim 7, the retroreflective display screen of Claim 2, wherein the light profile shaping medium (Fig. 5, 580 and para 53, Fig. 6, 650 and paras 54, 55)  is further configured such that light that is retro-reflected by the retroreflective layer (retroreflector 130, 630) and subsequently passed through the light profile shaping medium has an intensity distribution that is split in the first lateral direction or a second lateral direction different from the first lateral direction (see Fig. 14, in 1413 direction or 1412 direction).

Regarding claim 8, the retroreflective display screen of Claim 2, wherein the retroreflective layer comprises a plurality of bead-based retroreflective elements (para 47).

Regarding claim 9, Joseph et al discloses a retroreflective display screen configured to display an image, the display screen comprising:
a retroreflective layer (retroreflector 130, 630) configured to retroreflectively reflect light incident thereon from a projector (112, paras 43, 44); and
a light profile shaping medium (Fig. 5, 580 and para 53, Fig. 6, 650 and paras 54, 55) interposed between the retroreflective layer and the projector and configured to pass therethrough light that is retro-reflected by the retroreflective layer, wherein the light profile shaping medium comprises a plurality of light shaping elements configured to elongate or split an intensity distribution of the light passing therethough in one or more lateral directions (see Figs. 6-15).

Regarding claim 10, the retroreflective display screen of Claim 9, wherein the light shaping elements comprise one or both of a plurality of protrusions configured to elongate the intensity distribution and a prismatic structure configured to split the intensity distribution into a plurality of distributions (see Fig. 6).

Regarding claim 11, the retroreflective display screen of Claim 10, wherein the light shaping elements comprise the protrusions that are preferentially elongated in a horizontal direction parallel to a ground (see Figs. 6 and 7).

Regarding claim 14, the retroreflective display screen of Claim 10, wherein the light profile shaping elements comprise the prismatic structure, and wherein the light profile shaping medium is further configured such that light that is retro-reflected by the retroreflective layer and subsequently passed through the light profile shaping medium has an intensity distribution that is split in the vertical direction (see Figs. 6-15).

Regarding claim 15, the retroreflective display screen of Claim 10, wherein the light profile shaping medium comprises the prismatic structure on a first side and the protrusions on a second side opposite the first side (see Fig. 6). 

Regarding claim 16, the retroreflective display screen of Claim 9, wherein the retroreflective layer comprises a plurality of bead-based retroreflective elements (para 47).

Regarding claim 17, Joseph et al discloses a retroreflective display screen configured to display an image (Figs. 1-19D), the display screen comprising:
a retroreflective layer (retroreflector 130, 630) configured to retroreflectively reflect light incident thereon from a projector (112, paras 43, 44); and
a light profile shaping medium (Fig. 5, 580 and para 53, Fig. 6, 650 and paras 54, 55) interposed between the retroreflective layer and the projector,
wherein the display screen is configured such that light from a single projector that that is retro-reflected by the retroreflective layer and subsequently passed through the light profile shaping medium has an intensity distribution that is adapted for simultaneous viewing by multiple viewers (see Fig. 1, two viewers 104 and 106).

Regarding claim 18, the retroreflective display screen of Claim 17, wherein the light profile shaping medium comprises a light diffusing layer (Fig. 9, 970 and 980 and para 58) comprising a plurality of protrusions protruding in a direction perpendicular to a major surface of the display screen and are preferentially elongated in a horizontal direction (Fig. 6).

Regarding claim 20, the retroreflective display screen of Claim 17, further comprising a non- retroreflective secondary display layer (Fig. 6, 652) that is interposed between the retroreflective display layer (630) and the light profile shaping medium (650) and configured to display a secondary image having a content that is independent from a content provided by the projector (para 54).

Regarding claim 21, the retroreflective display screen of Claim 17, wherein the retroreflective layer comprises a plurality of bead-based retroreflective elements (para 47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al.
Joseph et al discloses the claimed invention as set forth above except wherein the intensity distribution has a ratio between a first full width at half maximum (FWHM) measured in the first lateral direction and a second FWHM measured in a second lateral direction orthogonal to the first lateral direction that is greater than about 2.  It would have been obvious to one having ordinary skill in the art at the time of invention before the effective filing date to select the intensity distribution has a ratio between a first full width at half maximum (FWHM) measured in the first lateral direction and a second FWHM measured in a second lateral direction orthogonal to the first lateral direction that is greater than about 2, since it has bee held that discovering an optimum value of a result effective variable involves only routine skill in the art, as being motivated to high quality display images.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/4/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872